Title: Virginia Delegates to Benjamin Harrison, 29 April 1783
From: Virginia Delegates
To: Harrison, Benjamin

 
Sr.
Philadelphia April 29th. 1783
By yesterdays post we were Honord with Yr. Excellencys favor of the 19th Inst. We have informed Mr. Nathan of its contents, so far as they related to him. Mr. Pollock has declined offering any security for the present, as he expects the returnd Bills themselves, which he says will be the best Vouchers in his power to give. We doubt not your having received, before this, the official information of the Cessation of Hostilities & the Proclamation Issued by Congress.
Nothing Material has happend Since our last, except that it has been moved in Congress, by us, in order to sound the present disposition viz “that the United States in Congress assembled will and they do hereby accept the Cession of Territory made to them in the act of the Legislature of the Commonwealth of Virginia bearing date the  day of  on the Terms and stipulations therein mentiond, except so much thereof as stipulates that the U. S. in Congress assembled shall guarantee to the said Commonwealth the remaining Territory containd within the Bounds therein described” It was committed and has produced a report of the Committe viz that the report of the former committe on the Cessions be taken up and Considerd; that report Yr. Excellency has been heretofore informd, has been repeatedly considerd and as often laid aside, nor shd. we have now taken any steps to call it into view, but that we considerd it as our duty to produce if possible some decisive determination on a matter so important to the welfare of our state, and of such consequence to the U States in General.
The report has not yet been taken up, on the recommendation of the Comme., but we expect will in a few days, when we shall inform Yr. Excellency of its fate we are respectfully Sr.
Yr. Excellys most obedt. Svts
Theok: Bland jr.John F. MercerA Lee
